51 N.Y.2d 803 (1980)
The People of the State of New York, Respondent,
v.
Charles Williams, Appellant.
Court of Appeals of the State of New York.
Argued September 8, 1980.
Decided October 9, 1980.
Brent K. Olsson and William E. Hellerstein for appellant.
John J. Santucci, District Attorney (William Schrager of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*804MEMORANDUM.
The order of the Appellate Division should be affirmed.
There was no error in the People's cross-examination of defendant's alibi witnesses with reference to their failure before trial to have come forward with the substance of their exculpatory testimony (People v Dawson, 50 N.Y.2d 311). Nor is there any merit to the assertion that the sentencing court imposed a heavier sentence on defendant because he had chosen to go to trial rather than disposing of his case by plea as did his codefendants. The language of the sentencing court from which defendant would draw that conclusion was no more than a statement that the trial "afforded the Court an opportunity to get the background of the defendant and his involvement with the law"  information which was adverse to defendant and properly taken into account in determining the sentence.
Order affirmed.